May 8, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals
   ROSE B. GARCIA, INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF
        RICHARD S. BARBOZA, DECEASED, Appellant/Cross-Appellee

NO. 14-11-00338-CV                        V.
NO. 14-11-00350-CV

                     IRMA G. GALVAN, Appellee/Cross-Appellant
                              ____________________

       This cause, an appeal from the final summary judgment in favor of appellee/cross-

appellant, IRMA G. GALVAN, signed January 13, 2011, and from the order denying

sanctions in favor of appellant/cross-appellee, ROSE B. GARCIA, INDEPENDENT

ADMINISTRATRIX OF THE ESTATE OF RICHARD S. BARBOZA, signed April 5,

2011, was heard on the transcript of the record. We have inspected the record and find

the trial court erred by granting summary judgment.       We therefore order that the

summary judgment is REVERSED and REMANDED for proceedings in accordance

with this court's opinion.

       Further, we find no error in order denying sanctions and order it AFFIRMED.

       We order IRMA G. GALVAN to pay all costs incurred in this appeal. We further

order this decision certified below for observance.